Per Curiam.
Each of the assignments of error brought forward in defendants’ brief has been carefully considered. Defendants’ contention in respect of each assignment is fully considered *466and answered in the Attorney General’s brief. Suffice to say, none of the assignments discloses prejudicial error or presents a question of sufficient merit to require or warrant discussion. The jury, on un-contradicted evidence, found the alleged (serious and despicable) crime was committed; and, on conflicting evidence, found said crime was committed by these defendants.
No error.